DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 3/3/2021, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) An image forming apparatus comprising: 
an ink jet recording head configured to form an image on a medium; and circuitry configured to: 
determine whether a position of the ink jet recording head is inside an image area or outside the image area, said image area is defined by [[the]]an origin (0, 0), a maximum value 
measure a first period of time during which the position of the ink jet recording head is outside the image area: 
detect a position of the ink jet recording head relative to the medium, said position including a distance between the medium and the ink jet recording head in a thickness direction of the medium; 
measure a second period of time during which the distance is equal or more than a predetermined threshold value: 
control the ink jet recording head based on the position of the ink jet recording head detected and image data; and 
control a system state of the ink jet recording head based on the position of the ink jet recording head associated with movement of the ink jet recording head relative to the medium or a determination result as to whether the position of the ink jet recording head is inside the image area or outside the image area.

14. (Currently Amended) A state control method comprising: 
determining whether a position of the ink jet recording head is inside an image area or outside the image area, said image area is defined by [[the]]an origin (0, 0), a maximum value Xmax of the X-coordinate of coordinates of image data of the image, and a maximum value Ymax of the Y-coordinate of the coordinates of the image data of the image; 
measuring a first period of time during which the position of the ink jet recording head is outside the image area: 
detecting a position of an ink jet recording head relative to a medium on which the ink jet recording head forms an image, said position including a distance between the medium and the ink jet recording head in a thickness direction of the medium; 
measure a second period of time during which the distance is equal or more than a predetermined threshold value; 
controlling the ink jet recording head based on the position of the ink jet recording head detected and image data; and 
controlling a system state of the ink jet recording head based on the position of the ink jet recording head associated with movement of the ink jet recording head relative to the 

15. (Currently Amended) A non-transitory, computer-readable storage medium storing computer-readable program code that causes a computer to perform a state control method, the state control method comprising: 
determining whether a position of [[the]]an ink jet recording head is inside an image area or outside the image area, said image area is defined by the origin (0, 0), a maximum value Xmax of the X-coordinate of coordinates of image data of the image, and a maximum value Ymax of the Y-coordinate of the coordinates of the image data of the image; 6Docket No.: 19RT-035 App. No.: 16/547,701 
measuring a first period of time during which the position of the ink jet recording head is outside the image area: 
detecting a position of an ink jet recording head relative to a medium on which the ink jet recording head forms an image, said position including a distance between the medium and the ink jet recording head in a thickness direction of the medium; 
measure a second period of time during which the distance is equal or more than a predetermined threshold value; 
controlling the ink jet recording head based on the position of the ink jet recording head detected and image data; and 
controlling a system state of the ink jet recording head based on the position of the ink jet recording head associated with movement of the ink jet recording head relative to the medium or a determination result as to whether the position of the ink jet recording head is inside the image area or outside the image area.

17. (Currently Amended) The image forming apparatus according to claim 1, wherein [[the]]an separation sensor is one of a mechanical switch that is configured to be turned on by weight of the ink jet recording head when the ink jet recording head is in contact with the medium and a distance measuring sensor.


Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.

The following features of the claims are considered as the unique features of the independent claims: 
measure a first period of time during which the position of the ink jet recording head is outside the image area: measure a second period of time during which the distance is equal or more than a predetermined threshold value:

These features were not found in any applied and/or cited prior art.  These features in combination with the other claimed features overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672